Citation Nr: 1210056	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-24 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder ("PTSD"), to include as a result of personal assault.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran had active honorable service from November 1969 to October 1971.  He also had active duty from April 1981 to December 1983, which was determined to have been under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied the Veteran's claim of entitlement to service connection for PTSD, claimed as a result of an in-service personal assault.

In August 2010, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this appeal.  In November 2010, the Board remanded the Veteran's claim for additional development, specifically, to allow the RO to consider additional evidence submitted by the Veteran.  This was accomplished, and in June 2011, the RO issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.   

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The appellant contends that he currently suffers from PTSD as a result of both a personal assault and a sexual assault during service.  After a thorough review of the claims folder, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the claim.  

With certain exceptions, service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the claimant's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(4) (2011).

In this regard, the Board observes that, following the aforementioned November 2010 remand, the RO also considered and granted the Veteran's previous claim of entitlement to service connection for status-post jaw fracture with loss of number 8 and 9 teeth.  Throughout the course of his appeal, the Veteran has claimed that this disorder was the result of his being attacked by another soldier during active duty service, which he also avers is one of the stressor incidents responsible for his claimed PTSD.  As VA now concedes the occurrence of one of the Veteran's claimed stressors, but the Veteran has not yet been afforded a VA PTSD examination, the Board finds that a remand is warranted to obtain an examination and opinion as to whether the incident of being attacked and punched in the mouth, resulting in a fractured jaw and tooth loss, is sufficient to result in the Veteran's developing PTSD.  

In addition, as noted above, the Veteran also claims that he was the victim of an in-service sexual assault, which he contends occurred in 1970, while serving aboard the USS Midway.  VA's attempts to verify the occurrence of this incident, however,  have been unsuccessful, and although the Veteran was previously notified of the types of evidence under 38 C.F.R. § 3.304(f)(4), other than service records, which can be submitted to corroborate such an assault, he has not submitted any such evidence.  

In this regard, the Board notes that 38 C.F.R. § 3.304(f)(4) also provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.  In this case, the claims folder contains a medical evaluation, dated February 2009, in which a private physician diagnosed the Veteran with PTSD and related it to his claimed sexual assault.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  This includes the duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As the evidence contains a private diagnosis of PTSD based on the Veteran's claimed military sexual assault, the Board finds an examination and opinion is warranted regarding the likelihood that the claimed stressor occurred, and if so, whether it is sufficient to result in a current diagnosis of PTSD. 

The Board also observes that the most recent VA treatment reports of record are dated October 2009.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in remand status, an attempt should be made to obtain any mental health treatment records since October 2009.

In correspondence dated in July 2011, the Veteran and his attorney requested a second Board video conference hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should not remove any tabs from the claims folder.

2.  Obtain all available VA treatment records pertaining to the Veteran's mental health disorder(s) since October 2009 and associate with the claims folder.  Any negative reply should also be associated with the claims folder. 

3.  Thereafter, the RO/AMC should schedule the Veteran for an VA examination with an appropriate, qualified provider to determine (a) whether the Veteran currently has a diagnosis of PTSD, (b) the likelihood that the Veteran's claimed sexual assault actually took place, (c) if so, whether any diagnosis of PTSD is the result of the claimed sexual assault, and (d) whether any diagnosis of PTSD is the result of his claimed stressor of being punched in the mouth, resulting in a fractured jaw and the loss of two teeth.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must specify that the claims folder has been reviewed.  

The examiner should elicit from the Veteran specific details concerning both his personal physical assault (being punch in the mouth) and his claimed military sexual assault (e.g., dates, locations, persons involved) and note that, in addition to the medical reports, the Veteran's statements have been considered.    

The examiner is especially asked to review and comment on all previous medical reports of record, in which the Veteran has received a diagnosis of PTSD related to his claimed in-service sexual assault stressor, including the February 2009 Independent Medical Examination report.  If the examiner finds that the Veteran currently meets the diagnostic criteria according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition ("DSM-IV") of the American Psychiatric Association for a diagnosis of PTSD, he or she should provide an opinion as to 1) the likelihood that the claimed stressor of an in-service sexual assault actually occurred, and if so, whether it is as least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's PTSD is the result of such stressor, and 2) whether it is at least as likely as not that the Veteran's PTSD is the result of his personal physical assault, which resulted in a fractured jaw and the loss of two teeth.  All opinions must be accompanied by a complete rationale, which takes into account the aforementioned evidence of record, as well as a discussion of the medical principles involved.

a).  The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

b).  If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 
3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with an SSOC and afforded the opportunity to respond thereto.  

5.  If the claim remains denied, the Veteran and his attorney should be scheduled for a video conference hearing before the Board.  Thereafter, the matter should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

